COURT
OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH 
 
                                           NO. 2-08-121-CV
 
 
IN THE INTEREST OF S.R.K., J.R.K., 
AND J.N.K., CHILDREN
 
 
                                                   ----------
 
                FROM THE 271ST DISTRICT COURT OF WISE COUNTY
 
                                                   ----------
                   MEMORANDUM OPINION[1] AND
JUDGMENT
                                                   ----------




On
October 13, 2008, we denied appellant Michelle Kevetter=s second
AMotion
For Extension Of Time For Filing Brief.@  We notified appellant on November 4, 2008,
that her brief had not been filed as required by Texas Rule of Appellate
Procedure 38.6(a).  Tex. R. App. P.
38.6(a).  We further notified appellant
that, in accordance with Tex. R. App. P. 42.3(b), this case may be dismissed
for want of prosecution unless appellant or any party desiring to continue this
appeal filed with the court on or before November 14, 2008, a response
reasonably explaining the failure to timely file a brief.  See Tex. R. App. P. 38.8(a)(1).  We have not received any response.
Because
appellant=s brief has not been filed, we
dismiss the appeal for want of prosecution. 
See Tex. R. App. P. 38.8(a), 42.3(b).
 
PER CURIAM
 
 
PANEL: 
GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED: 
December 18, 2008
 




[1]See Tex. R. App. P. 47.4.